Citation Nr: 1404430	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  11-01 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for lung disability diagnosed as chronic obstructive pulmonary disease (COPD).

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was filed in May 2010, a statement of the case was issued in November 2010, and a substantive appeal was received in January 2011.  The Veteran was scheduled to present testimony at a local VA office before a Veterans Law Judge in November 2011 but failed to report to the hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Service connection has been established for PTSD, currently rated 50 percent disabling, and for migraine headaches, currently rated 50 percent disabling; the Veteran's combined service-connected disability rating is 80 percent. 

2.  The Veteran is unable to engage in substantially gainful employment due to service-connected disability. 



CONCLUSION OF LAW

The criteria for entitlement to a total rating based on individual unemployability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A request for a total rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.

In order to warrant a grant of TDIU, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed.Reg. 2317 (1992).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  In the present case, the record reflects that service connection has been established for PTSD, currently rated 50 percent disabling, and for migraine headaches, currently rated 50 percent disabling; the Veteran's combined service-connected disability rating is 80 percent.  The percentage requirements of 38 C.F.R. § 4.16(a) have therefore been met.  The remaining question is whether the Veteran is unable to engage in substantially gainful employment because of his service-connected disabilities. 

A review of Virtual VA (VA's computerized electronic claims file) reveals that the Veteran was afforded a VA examination for his PTSD in August 2013.  The examiner reported that the Veteran had left his employment and intended to file for permanent disability.  After examining the Veteran, the examiner commented that in the examiner's opinion, the "PTSD with associated panic and depression, has resulted in virtually totally reclusive behavior.  His blunted affect, depressed mood and difficulty concentrating all serve to result in a condition that leaves him unable to maintain productive occupational activity."  The examiner concluded that the severity of the PTSD precluded gainful employment.  

Based on the August 2013 medical opinion, the Board finds that a grant of a total rating based on individual unemployability is warranted.  It appears that the Veteran is no longer employed and a VA examiner has offered an opinion that gainful employment is precluded due to PTSD symptomatology.  

The Board acknowledges that the RO has not yet reviewed the examination findings and issued a supplemental statement of the case.  However, as the Board is able to grant TDIU (which is a full grant of that benefit), there is no prejudice to the Veteran by the Board's undertaking appellate review of this issue pursuant to Rice.  No purpose would be served by sending the TDIU issue to the RO for initial adjudication.

There is also no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations regarding the TDIU issue since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit (TDIU) is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in October 2009, the Veteran was furnished notice of the manner of assigning an effective date for an increased rating.  The grant of TDIU is in effect a grant of an increased rating..  He will have the opportunity to initiate an appeal from the "downstream" effective date issue if he disagrees with the determination which will be made by the RO in giving effect to the Board's grant of TDIU.


ORDER

Entitlement to a total rating based on individual unemployability due to service-connected disability is warranted.  To this extent, the appeal is granted.


REMAND

The grant of TDIU does not make moot the claims for an increased schedular rating for PTSD and service connection for lung disability.  As to these two issues, additional action at the RO level is necessary before the Board may proceed with appellate review. 

PTSD

As noted above, the Veteran was afforded a VA PTSD examination in August 2013.  However, the record does not show that a supplemental statement of the case was issued.  In contrast to the TDIU issue, the Board finds that the PTSD increased schedular rating issue must be returned to the RO for the RO's initial consideration of the August 2013 VA examination report.  A Board determination at this time based on the current record would be prejudicial to the Veteran.  Accordingly, the case is remanded to the RO for appropriate action as outlined below.

Lung Disability 

The Veteran is claiming service connection for lung disability, based on exposure to smoke, herbicide exposure, and asbestos exposure.  The Veteran was afforded a VA respiratory examination in February 2010, followed by a CT scan in March 2010.  The Veteran had a pulmonary function test performed by his private treating physician in February 2009.  He also had two CT scans performed by his private physician, Dr. John Royall, one in August 2009 and another in February 2010, two weeks before the VA examination.

During the VA examination, the VA examiner referenced the February 2009 pulmonary test and the August 2009 CT scan, but failed to reference the CT scan performed two weeks prior to the VA examination.  The Veteran raised this issue in May 2010 correspondence to the director of the New Jersey VA Health Care System.  

Additionally, in October 2010 correspondence to the VA, Dr. Royall noted the discrepancy between March 2010 CT scan, which described pleural plaquing as non-calcified, and the August 2009 CT scan, which described pleural plaquing as calcified.  Dr. Royall suggested that calcified pleural plaquing would lead him to believe that "asbestosis may be the underlying cause" of the Veteran's disability.

In light of the foregoing, the Board finds that additional examination is appropriate to fully assist the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA lung examination by an appropriate medical doctor.  The claims file must be made available to and be reviewed by the examiner.  Any medically indicated special tests or studies should be conducted.  

After examination of the Veteran and review of the claims file (to specifically include the results of the August 2009 CT scan and the March 2010 CT scan), the examiner should offer an opinion as to whether the Veteran has asbestos-related lung disability.

2.  After completion of the above to the extent possible, the RO should review the expanded record (to include the August 2013 PTSD examination report and all other evidence received since the most recent supplemental statement of the case) and determine if a higher schedular rating is warranted for PTSD and if service connection for lung disability is warranted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


